Case: 21-50218      Document: 00516070409         Page: 1    Date Filed: 10/26/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 26, 2021
                                  No. 21-50218                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jacob Allen Adair,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-303-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
          Jacob Allen Adair appeals the 57-month within-guidelines prison
   sentence that the district court imposed following his guilty-plea conviction
   for possessing a firearm after a felony conviction. He argues that the district
   court erred in assigning a base offense level under U.S.S.G. § 2K2.1(a)(4)(A)
   because his prior Texas robbery conviction does not constitute a “crime of
   violence.”
          We review challenges to a district court’s interpretation and
   application of the Sentencing Guidelines de novo. United States v. Howell,
Case: 21-50218      Document: 00516070409          Page: 2   Date Filed: 10/26/2021




                                    No. 21-50218


   838 F.3d 489, 493 (5th Cir. 2016). “In determining if a prior conviction is for
   an offense enumerated or defined in a Guidelines provision, we generally
   apply the categorical approach.” Id. at 494. That is, we “look to the elements
   of the offense enumerated or defined by the Guideline section and compare
   those elements to the elements of the prior offense for which the defendant
   was convicted.” Id. “If the offense is an enumerated offense, . . . we first
   determine the elements contained in the generic, contemporary meaning of
   that offense.” Id.
          The term “crime of violence,” as used in § 2K2.1, is defined in
   U.S.S.G. § 4B1.2(a). § 2K2.1 cmt. n.1. That subsection provides that “‘crime
   of violence’ means any offense under federal or state law, punishable by
   imprisonment for a term exceeding one year,” that either “(1) has as an
   element the use, attempted use, or threatened use of physical force against
   the person of another” or “(2) is murder, voluntary manslaughter,
   kidnapping, aggravated assault, a forcible sex offense, robbery, arson,
   extortion, or the use or unlawful possession of a firearm . . . or explosive
   material.” U.S.S.G. § 4B1.2(a). While the Government concedes that Texas
   robbery does not constitute a crime of violence under § 4B1.2(a)(1), it
   contends that the state offense fits within the generic, contemporary meaning
   of “robbery” and thus corresponds to an enumerated crime of violence under
   § 4B1.2(a)(2). In support of this position, the Government cites United States
   v. Santiesteban-Hernandez, 469 F.3d 376 (5th Cir. 2006), overruled on other
   grounds by United States v. Rodriguez, 711 F.3d 541, 554-55 (5th Cir. 2013) (en
   banc). Adair maintains that Santiesteban-Hernandez is not dispositive.
          In Santiesteban-Hernandez, the court determined that the elements of
   Texas robbery “substantially correspond to the basic elements of the generic
   offense” of robbery. 469 F.3d at 381. Accordingly, the court held that Texas
   robbery qualifies as a “crime of violence” for purposes of U.S.S.G. § 2L1.2.
   Id. at 378. We have held that “a prior conviction that would qualify for the



                                         2
Case: 21-50218         Document: 00516070409              Page: 3       Date Filed: 10/26/2021




                                          No. 21-50218


   ‘crime of violence’ enhancement under § 2L1.2 would also qualify for the
   enhancement under § 4B1.2.” United States v. Flores-Vasquez, 641 F.3d 667,
   671 n.1 (5th Cir. 2011). Therefore, Adair’s Texas robbery conviction qualifies
   as a crime of violence under § 4B1.2(a)(2), and the district court properly
   applied § 2K2.1(a)(4)(A).
           Adair contends that Santiesteban-Hernandez’s fourth footnote left
   open the possibility that generic robbery has a narrower mens rea element
   than Texas robbery. That footnote reads as follows:
           This appeal does not present the question of whether the mens
           rea differs between the statute governing the defendant's
           offense and the generic, contemporary meaning of the offense.
           However, such a situation would not alter the analysis; rather,
           mens rea would be another basic element on which the two
           definitions must correspond.
   Santiesteban-Hernandez, 469 F.3d at 379 n.4.
           Adair misconstrues this footnote, which, we have explained in an
   unpublished opinion, simply recognizes that the “generic definition of
   robbery did not require a particular mens rea.” United States v. Ortiz-Rojas,
   575 F. App’x 494, 495 (5th Cir. 2014) (unpublished). 1 Moreover, Adair’s
   reading of this footnote is at odds with the opinion’s conclusion that Texas
   robbery and generic robbery “substantially correspond.” Id. at 381; see
   Mathis v. United States, 136 S. Ct. 2243, 2248 (2016) (explaining that “if the
   crime of conviction covers any more conduct than the generic offense,” the




           1
             Of course, Texas robbery is not a strict liability crime. As Santiesteban-Hernandez
   recognized, Texas robbery has theft as one of its elements, 469 F.3d at 380, and Texas theft
   requires a “specific intent to deprive the owner of property.” Ex parte Smith, 645 S.W.2d
   310, 312 (Tex. Crim. App. 1983).




                                                3
Case: 21-50218     Document: 00516070409          Page: 4   Date Filed: 10/26/2021




                                   No. 21-50218


   two do not correspond under the categorical approach). Two offenses cannot
   substantially correspond if they do not require the same mens rea.
         The judgment of the district court is AFFIRMED.




                                        4